Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election provisionally of claims 1-13 in the reply filed on July 17th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II, claims 14-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-13 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 01st, 2020 has been considered by the examiner.

Drawings
The drawings filed on 04/01/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0013008, hereinafter as Kim ‘008) in view of Sakata (US 2010/0159639, hereinafter as Saka ‘639).
Regarding Claim 1, Kim ‘008 teaches a display device, comprising: 
a substrate (Fig. 2, (110); [0040]); 
a first insulating layer disposed on the substrate (121/122; [0041]) and that includes an inorganic insulating material; 

a second insulating layer (142; [0047]) disposed on the oxide semiconductor layer and that includes an inorganic insulating material; 
a gate electrode (154; [0054]) disposed on the second insulating layer; and 
a third insulating layer (160; [0073]) disposed on the gate electrode and that includes an inorganic insulating material, wherein the oxide semiconductor layer includes a first conductive region (133; [0046]), a second conductive region (135; [0046]), and a channel region (134; [0045]) located between the first conductive region and the second conductive region, and a hydrogen concentration of the oxide semiconductor layer
Thus, Kim ‘008 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the hydrogen is within a range from about 5x1020 atom/cm3 to about 2x1021 atom/cm3, and a value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%:  

    PNG
    media_image1.png
    19
    420
    media_image1.png
    Greyscale

wherein Max represents a maximum hydrogen concentration value detected from a plurality of points within the channel region, Min represents a minimum hydrogen concentration value detected from a plurality of points within the channel region, and Avg represents an average hydrogen concentration value detected from a plurality of points within the channel region”.  
However, Saka ‘639 teaches the hydrogen is within a range from about 5x1018 atom/cm3 to about 1x1023 atom/cm3 (see para. [0070]) which overlaps claim range of 5x1020 atom/cm3 to about 2x1021 atom/cm3.
18 atom/cm3 to about 1x1023 atom/cm3 in order to reduce the electric resistance of the oxide semiconductor (see para. [0007], [0063] and [0068]) as suggested by Saka ‘639.
Thus, Kim ‘008 and Saka ‘639 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%:  

    PNG
    media_image1.png
    19
    420
    media_image1.png
    Greyscale

wherein Max represents a maximum hydrogen concentration value detected from a plurality of points within the channel region, Min represents a minimum hydrogen concentration value detected from a plurality of points within the channel region, and Avg represents an average hydrogen concentration value detected from a plurality of points within the channel region”.  
However, it has been held to be within the general skill of a worker in the art to select the value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%:  

    PNG
    media_image1.png
    19
    420
    media_image1.png
    Greyscale

on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 8, Kim ‘008 teaches a display device, comprising: 
a substrate (Fig. 2, (110); [0040]);  
a first transistor disposed on the substrate; wherein the first transistor includes: 

a first insulating layer (121/122; [0041]) interposed between the substrate and the oxide semiconductor layer; 
a gate electrode (154; [0054]) that overlaps the channel region of the oxide semiconductor layer; 
a second insulating layer (142; [0047]) interposed between the oxide semiconductor layer and the gate electrode; and  
29a third insulating layer (160; [0073]) disposed on the second insulating layer and that covers the gate electrode,
Thus, Kim ‘008 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a first transistor and a second transistor each disposed on the substrate;
the hydrogen is within a range from about 5x1020 atom/cm3 to about 2x1021 atom/cm3, and a value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%:  

    PNG
    media_image1.png
    19
    420
    media_image1.png
    Greyscale

wherein Max represents a maximum hydrogen concentration value detected from a plurality of points within the channel region, Min represents a minimum hydrogen concentration value detected from a plurality of points within the channel region, and Avg represents an average hydrogen concentration value detected from a plurality of points within the channel region”.  
18 atom/cm3 to about 1x1023 atom/cm3 (see para. [0070]) which overlaps claim range of 5x1020 atom/cm3 to about 2x1021 atom/cm3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘008 by having the hydrogen is within a range from about 5x1018 atom/cm3 to about 1x1023 atom/cm3 in order to reduce the electric resistance of the oxide semiconductor (see para. [0007], [0063] and [0068]) as suggested by Saka ‘639.
Thus, Kim ‘008 and Saka ‘639 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%:  

    PNG
    media_image1.png
    19
    420
    media_image1.png
    Greyscale

wherein Max represents a maximum hydrogen concentration value detected from a plurality of points within the channel region, Min represents a minimum hydrogen concentration value detected from a plurality of points within the channel region, and Avg represents an average hydrogen concentration value detected from a plurality of points within the channel region”.  
However, it has been held to be within the general skill of a worker in the art to select the value in the channel region of the oxide semiconductor layer of HC according to Equation (1) is less than 30%:  

    PNG
    media_image1.png
    19
    420
    media_image1.png
    Greyscale

on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image2.png
    301
    268
    media_image2.png
    Greyscale

                                                        Fig. 2 (Kim ‘008)

Regarding Claims 2 and 9, Saka ‘639 teaches a hydrogen concentration of the channel region (108b; [0086]) is within a range from 5x1016 atom/cm3 to about 1x1021 atom/cm3.
Thus, Kim ‘008 and Saka ‘639 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the range of 1 x1021 atom/cm3 to about 2x1021 atom/cm3”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hydrogen concentration of the channel region is about 1 x1021 atom/cm3 to about 2x1021 atom/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 3, Kim ‘008 teaches the second insulating layer (142; [0049]) includes a silicon oxide layer.  

Regarding Claim 4, Kim ‘008 teaches one of the first insulating layer (121/122) or the third insulating layer (160) includes a silicon oxide layer or a silicon nitride layer (see para. [0042] and [0073]).  

Regarding Claim 6, Kim ‘008 teaches the oxide semiconductor layer contains fluorine (see para. [0089]).
Thus, Kim ‘008 and Saka ‘639 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a concentration of the fluorine of the oxide semiconductor layer is in a range from about 5x 10  atom/cm3 to about 5x108 atom/cm3”.
However, it has been held to be within the general skill of a worker in the art to select the 
the concentration of the fluorine of the oxide semiconductor layer is in a range from about 5x 10  atom/cm3 to about 5x108 atom/cm3 on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 10, Kim ‘008 teaches the second insulating layer (142; [0049]) includes a silicon oxide layer, and one of the first insulating layer (121/122) or the third insulating layer (160) includes a silicon oxide layer or a silicon nitride layer (see para. [0042] and [0073]).  

Regarding Claim 13, Kim ‘008 teaches a silicon transistor (see para. [0005]).
Furthermore, it has been held to be within the general skill of a worker in the art to select the silicon transistor on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 5, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘008 and Saka ‘639 as applied to claims 1 and 8 above, and further in view of Lee (US 2015/0179724, hereinafter as Lee ‘724).
Regarding Claim 5, Kim ‘008 and Saka ‘639 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a metal layer interposed between the substrate and the first insulating layer”.
However, Lee ‘724 teaches a metal layer (Fig. 2, (112); [0033]) interposed between the substrate (110; [0034]) and the first insulating layer (120; [0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘008 and Saka ‘639 by having a metal layer interposed between the substrate and the first insulating layer in order to prevent the light from outside reaching to the oxide semiconductor (see para. [0051]) for improving the current characteristics of the thin film transistor device as suggested by Lee ‘724.

Regarding Claim 7, Lee ‘724 teaches the metal layer includes a bottom gate electrode (see para. [0051]).  

Regarding Claim 11, Lee ‘724 teaches a bottom metal layer (Fig. 2, (112); [0033]) interposed between the substrate (110; [0034]) and the first insulating layer (120; [0034]). 
Regarding Claim 12, Lee ‘724 teaches the bottom metal layer has a same voltage level as that of the gate electrode (see para. 0051]). Since the bottom metal layer (112) is electrically .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Lee et al. (US 2016/0307979 A1)			
Yamazaki et al. (US 2010/0025678 A1)
Iwasaki et al. (US 2009/0065771 A1)		
Hayashi et al. (US 2008/0291350 A1)
Endo et al. (US 2008/0272370 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829